Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 11/17/2022 have been entered. Claims 1-20 remain pending in the application. Claims 1, 4, 6, 18 have been amended and claims 9-20 were previously withdrawn. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62660018, filed 04/19/2018 and provisional Application 62769693, filed 11/20/2018.

Drawings
The applicant’s drawings submitted are acceptable for examination purpose

Claim Objections
Claim Interpretation
Claims 1-8 are objected to because of the following informalities:  
prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01). Appropriate corrections or explanations are suggested if different meanings are sought.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Piroux et al. (hereafter Piroux, of record, see Information Disclosure Statement, dated 10/22/2019) US 20090067031 A1 in view of Dobbertin et al. (hereafter Dobbertin, of record) US 20140374729 A1. 
In regard to independent claim 1, Piroux teaches (see Figs. 1-9) an electro-optic element (i.e. electrochromic system with plastic substrates, i.e. glazing 1, see e.g. Abstract, paragraphs [01-06,10-30, 31-37, 51-57, 74-79, 95-97, 104, 108]), comprising: 
a first substantially transparent polymer substrate defining first and second surfaces (i.e. substrate S1 with top and bottom surfaces, paragraphs [15-29, 51, 75-79], e.g. see Fig. 5, 1-4), wherein the second surface comprises a first electrically conductive layer (i.e. as the bottom surface of S1 comprises electronically conductive layer e.g. metallic or transparent conductive oxide, 2 or TC1, paragraphs [15-29, 54, 75-79], e.g. see Fig.5, 1-4); 
a first polymer multi-layer film disposed between the first substrate and the first conductive layer (i.e. as organic layer 10, organic/inorganic layers 11, or additional transparent substrate,  paragraphs [15-29, 31, 55-57, 75-79, 95-97], between S1 and 2 (TC1),  e.g. see Fig. 5, 1-4), wherein the first polymer multi-layer film comprises: 
a first hardcoat layer (i.e. as one of at least polymer layers 10  e.g. polysiloxane(s) and/or alternation of several organic and inorganic layers of 11 including polyacrylate, polyacetate, polyester for alternating organic layers, see paragraphs [95-97, 15-29, 55-57, 75-79]); 
an inorganic layer (i.e. as layer 11 as inorganic layer and/or inorganic layer(2) in multilayer 11, paragraphs [55-57, 75-79, 95-97]); and 
a second polymer layer (i.e. as another of polymer layers 10 e.g. polysiloxane(s) and/or other of the alternation of several organic and inorganic layers of 11 including polyacrylate,  polyester, see paragraphs [95-97, 55-57, 75-79]); 
a second substantially transparent substrate defining a third surface and a fourth surface (i.e. substrate S2 with top and bottom surfaces, paragraphs [15-29, 51, 75-79], e.g. see Fig. 5, 1-4), wherein the third surface comprises a second electrically conductive layer (i.e. as the top surface of S2 comprises electronically conductive layer e.g. metallic or transparent conductive oxide, 4 (TC2), paragraphs [15-29, 54, 75-79], e.g. see Fig.5, 1-4); and 
an electrochromic medium positioned in a cavity defined between the first and second substrates (i.e. as electrochromic active three-layer system 3, EC1/EL/EC2 as cell between S1 and S2, paragraphs [5, 21-30, 37, 58-60, 71-79,101], as depicted in e.g. Figs. 5, 1-4), 
wherein the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65 (i.e. due to claim interpretation noted above and since one polymer layer 10 is of  polysiloxane(s) and/or one and other of the alternation of several organic and inorganic layers of 11 include polymer layers of polyacrylate, polyester, see paragraphs [95-97, 55-57, 75-79], which read on first/second hardcoat layers that comprise acrylic polymer, a siloxane-based polymer, and polyester polymer, given that it is held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01) and 
the electrochromic medium comprises a cathodic material, an anodic material, and at least one solvent (i.e. as electrochromic active three-layer system 3, EC1/EL/EC2, with anodic, cathodic  species, solvents, see paragraphs [5, 21-30, 37, 58-60, 71-79,101], as depicted in e.g. Figs. 5, 1-4). 
 Piroux is silent specifically stating that at least one anti-reflective layer disposed between the second hardcoat layer (i.e. between first polymer multi-layer with second of  alternating polymers  in 11) and the first electrically conductive layer (and the metallic or transparent conductive oxide, 2 or TC1, Figs. 5, 1-4), but does note that substrate may also have a specific functionality arising from a stack of at least one layer of antireflection type, providing such function so as to meet the requirements of the users (see paragraph [33]). 
However, Dobbertin teaches in the same field of invention of optoelectronic component and method of producing it (see e.g. Figs. 2-3, where organic functional layer structure 114 is sandwiched between two transparent conducting layer electrodes 112 and 116 and forms electrically active region 110 that is placed between additional layers 126,124, 104, 302 and transparent substrates 128, 102, see e.g. Figs. 2-4, paragraphs [59, 65, 86, 95-101, 105-110]), and further teaches that at least one anti-reflective layer disposed between the second hardcoat layer and the first electrically conductive layer (i.e. as one or plurality of antireflective layers are combined with encapsulation layer 124, which is between top protective layer 126 and conductive electrode layer 116, as depicted in e.g. Figs. 2-3, paragraphs [60, 80, 86, 95-101], and therefore able to provide antireflection function to the optoelectronic component with functional layer structure and transparent electrodes, see paragraphs [60, 80, 86, 95-101]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical system of Piroux by specifying that at least one anti-reflective layer disposed between the top protective/second hardcoat layer and the first electrically conductive layer according to teachings of Dobbertin in order to provide antireflection function to the optoelectronic component (see Dobbertin paragraph [101], also Piroux paragraph [33]). 
Regarding claim 2, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) that the first substantially transparent polymer substrate is characterized by at least one of: 
a thickness that provides a surface stress of less than about 4x104 psi, as measured on a 1 inch long and 0.1 inch wide sample with a 0.01 psi applied force (due to thickness of substrates S1, S2  between 1-4 mm e.g. 2.1 mm and made of PMMA (polymethyl methacrylate), PC (polycarbonate) PET (polyethylene terephthalate), PEN (polyethylene naphthoate) or COC (cycloolefin copolymer) see paragraphs [06, 33, 51, 79, 83, 91]); and a deflection of less than about 8 inches under a 0.01 psi applied force, as measured on a 1 inch long and a 0.1 inch wide sample (due to thickness of S1, S2  between 1-4 mm e.g. 2.1 mm and made of PMMA, PC, PET, PEN COC, see paragraphs [06, 51, 79, 83, 91]), at least one of prior to or subsequent to disposing the first polymer multi-layer film on the first substantially transparent polymer substrate (i.e. due to above thicknesses and materials of S1, S2 or with additional varnish an barrier layers 10, 11, see paragraphs [06, 33, 51, 79, 83, 91, 95-97, 113]; note regarding the above characteristics of substrates S1 and S2 due to their material composition and thickness it is held that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).  
Regarding claim 3, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) further comprising: a third substrate one of coupled with or laminated to the first substantially transparent polymer substrate (i.e. as electrochromic system glazing 1 with S1 applied with double glazing or another transparent substrate/laminated glazing e.g. in architectural glazing/windows or with multiple substrates, see paragraphs [31-32, 108-113]), wherein the third substrate is characterized by a higher rigidity than a rigidity of the first substantially transparent substrate (i.e. as S1 is of PMMA while additional substrate or glazing is architectural glazing/window e.g. glass or PMMA + organic varnish, paragraphs [31-32, 108-111]).  
Regarding claim 4, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9)  that at least one of the first substantially transparent polymer substrate and the second substantially transparent polymer substrate comprises at least one of polyethylene, low density polyethylene, high density polyethylene, polyethylene naphthalate (PEN), polyacrylonitrile, polyethylene terephthalate (PET), heat-stabilized PET, polycarbonate, polysulfone, poly(methyl methacrylate) (PMMA)), polyimides, a cyclic olefin polymer (COP), a cyclic olefin co-polymer (COC), an acrylic, a polyamide, a cycloaliphatic diamine dodecanedioic acid polymer, an epoxy, polymethylpentene, cellulose ester-based plastics, cellulose triacetate, a transparent fluoropolymer, polyacrylonitrile, and a combination thereof (i.e. as  substrates S1, S2  are of PMMA (polymethyl methacrylate), PC (polycarbonate) PET (polyethylene terephthalate), PEN (polyethylene naphthoate) or COC (cycloolefin copolymer) see paragraphs [06, 51, 79, 83, 91]).  
Regarding claim 5, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9)  that at least one of the first and second substantially transparent polymer substrates comprise a Young's Modulus of about 3x105 psi to about 8x105 psi (i.e. as S1, S2 of PMMA have Young’s modulus 0.46x106 psi, or made of PET (polyethylene terephthalate), PEN (polyethylene naphthoate) of 0.51x106 psi, 0.75x106 psi, paragraphs [06, 51, 79, 83, 91]). 
Regarding claim 6, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) that: 
at least one of the first hardcoat layer and the second hardcoat layer comprises at least one of an acrylic polymer, a siloxane-based polymer, a polyethylene terephthalate (PET) polymer, a polyester polymer, poly(methyl methacrylate) (PMMA), a polycarbonate (PC) polymer, and a combination thereof (i.e. as organic layer 10 polysiloxane-based polymer, and/or one and other of the alternation of several organic and inorganic layers of 11 include polymer layers of polyacrylate, polyester, see paragraphs [95-97, 55-57, 75-79]0; and the inorganic layer comprises at least one of silicon oxide, silicon nitride, zinc tin oxide, aluminum oxide, tin oxide, hafnium oxide, and combinations thereof (i.e. as disclosed for inorganic layer in 11 see paragraphs [20, 57, 95-97]).  
Regarding claim 7, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) further comprising: 
a second polymer multi-layer film disposed between the second substantially transparent polymer substrate and the second conductive layer (i.e. as organic layer 10’, organic/inorganic layers 11’, paragraphs [75-79, 15-29, 31, 55-57, 95-97], between S2 and 4 (TC2),  e.g. see Fig.5, 4)
Regarding claim 8, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) that the first electrically conductive layer  (i.e. 2 (TC1), paragraphs [19, 60-64]) is characterized by a change in sheet resistance of less than 20% after exposure to the electrochromic medium at an electrochromic medium temperature of 45 °C for 1000 hours (i.e. because conductive layers are TCO 2 (TC1), with give  thickness and materials specifically, which are ITO, ITO. Or multilayer TCO/metal/TCO, or multiyear of NiCr/Metal/NiCr, where metal may be silver, gold, platinum, copper, see paragraphs [19, 60-64], which are same structures as disclosed in the instant application, thus it is noted regarding the above characteristics of first electrically conductive layer  2 TC1 due to its material composition and thickness it is held that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).  

Response to Arguments

Applicant's arguments filed in the Remarks dated 11/17/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 10 that the cited prior art of Piroux alone or in combination with cited prior art of Dobbertin does not disclose the limitations where (1) “the first polymer multi-layer film comprises a first hardcoat layer, an inorganic layer and a second hardcoat layer," and further "wherein the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65", because Piroux is generally directed to an electrochemical system on a plastic substrate and Dobbertin is generally directed to an optoelectronic component and neither allegedly discloses limitations under (1) above. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Piroux and in combination with Dobbertin teaches and renders obvious all limitations of claim 1, as Piroux teaches (see Figs. 1-9) an electro-optic element (i.e. electrochromic system with plastic substrates, i.e. glazing 1, see e.g. Abstract, paragraphs [01-06,10-30, 31-37, 51-57, 74-79, 95-97, 104, 108]), comprising: 
a first substantially transparent polymer substrate defining first and second surfaces (i.e. substrate S1 with top and bottom surfaces, paragraphs [15-29, 51, 75-79], e.g. see Fig. 5, 1-4), wherein the second surface comprises a first electrically conductive layer (i.e. as the bottom surface of S1 comprises electronically conductive layer e.g. metallic or transparent conductive oxide, 2 or TC1, paragraphs [15-29, 54, 75-79], e.g. see Fig.5, 1-4); 
a first polymer multi-layer film disposed between the first substrate and the first conductive layer (i.e. as organic layer 10, organic/inorganic layers 11, or additional transparent substrate,  paragraphs [15-29, 31, 55-57, 75-79, 95-97], between S1 and 2 (TC1),  e.g. see Fig. 5, 1-4), wherein the first polymer multi-layer film comprises: 
a first hardcoat layer (i.e. as one of at least polymer layers 10  e.g. polysiloxane(s) and/or alternation of several organic and inorganic layers of 11 including polyacrylate, polyacetate, polyester for alternating organic layers, see paragraphs [95-97, 15-29, 55-57, 75-79]); 
an inorganic layer (i.e. as layer 11 as inorganic layer and/or inorganic layer(2) in multilayer 11, paragraphs [55-57, 75-79, 95-97]); and 
a second polymer layer (i.e. as another of polymer layers 10 e.g. polysiloxane(s) and/or other of the alternation of several organic and inorganic layers of 11 including polyacrylate,  polyester, see paragraphs [95-97, 55-57, 75-79]); 
a second substantially transparent substrate defining a third surface and a fourth surface (i.e. substrate S2 with top and bottom surfaces, paragraphs [15-29, 51, 75-79], e.g. see Fig. 5, 1-4), wherein the third surface comprises a second electrically conductive layer (i.e. as the top surface of S2 comprises electronically conductive layer e.g. metallic or transparent conductive oxide, 4 (TC2), paragraphs [15-29, 54, 75-79], e.g. see Fig.5, 1-4); and 
an electrochromic medium positioned in a cavity defined between the first and second substrates (i.e. as electrochromic active three-layer system 3, EC1/EL/EC2 as cell between S1 and S2, paragraphs [5, 21-30, 37, 58-60, 71-79,101], as depicted in e.g. Figs. 5, 1-4), 
wherein the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65 (i.e. due to claim interpretation noted above and since one polymer layer 10 is of  polysiloxane(s) and/or one and other of the alternation of several organic and inorganic layers of 11 include polymer layers of polyacrylate, polyester, see paragraphs [95-97, 55-57, 75-79], which read on first/second hardcoat layers that comprise acrylic polymer, a siloxane-based polymer, and polyester polymer, given that it is held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01) and the electrochromic medium comprises a cathodic material, an anodic material, and at least one solvent (i.e. as electrochromic active three-layer system 3, EC1/EL/EC2, with anodic, cathodic species, solvents, see paragraphs [5, 21-30, 37, 58-60, 71-79,101], as depicted in e.g. Figs. 5, 1-4). As noted,  Piroux is silent specifically stating that at least one anti-reflective layer disposed between the second hardcoat layer (i.e. between first polymer multi-layer with second of  alternating polymers  in 11) and the first electrically conductive layer (and the metallic or transparent conductive oxide, 2 or TC1, Figs. 5, 1-4), but does note that substrate may also have a specific functionality arising from a stack of at least one layer of antireflection type, providing such function so as to meet the requirements of the users (see paragraph [33]). 
However, Dobbertin teaches in the same field of invention of optoelectronic component and method of producing it (see e.g. Figs. 2-3, where organic functional layer structure 114 is sandwiched between two transparent conducting layer electrodes 112 and 116 and forms electrically active region 110 that is placed between additional layers 126,124, 104, 302 and transparent substrates 128, 102, see e.g. Figs. 2-4, paragraphs [59, 65, 86, 95-101, 105-110]), and further teaches that at least one anti-reflective layer disposed between the second hardcoat layer and the first electrically conductive layer (i.e. as one or plurality of antireflective layers are combined with encapsulation layer 124, which is between top protective layer 126 and conductive electrode layer 116, as depicted in e.g. Figs. 2-3, paragraphs [60, 80, 86, 95-101], and therefore able to provide antireflection function to the optoelectronic component with functional layer structure and transparent electrodes, see paragraphs [60, 80, 86, 95-101]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical system of Piroux by specifying that at least one anti-reflective layer disposed between the top protective/second hardcoat layer and the first electrically conductive layer according to teachings of Dobbertin in order to provide antireflection function to the optoelectronic component (see Dobbertin paragraph [101], also Piroux paragraph [33]). 
Specifically, regarding the above noted limitations under (1), where “the first polymer multi-layer film comprises: a first hardcoat layer; and a second hardcoat layer;” and where “the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65”, have in latest amendment changed the limitations for the polymer multi-layer to have first and second hardcoat layer from previous recitation where “first polymer multi-layer film comprises: a first polymer layer; ... and a second polymer layer”. However, the first and second hardcoat layers are recited for the non-elected without traverse invention II encompassing claims 9-20. The recitation where “the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65” is also part of the non-elected without traverse invention II in claim 17. Given that the above limitations were not part of the originally elected Invention I, claims 1-8, the above limitations will be treated to the extent of the recited dependent claims of the elected invention I, namely that the first and second hard coat layers are basically first and second polymer layers, and that as long as “at least one of the first (polymer) hardcoat layer and the second (polymer) hardcoat layer comprises at least one of an acrylic polymer, a siloxane-based polymer, a polyethylene terephthalate (PET) polymer, a polyester polymer, poly(methyl methacrylate) (PMMA), a polycarbonate (PC) polymer, and a combination thereof”, in accordance with dependent claim 6, then the first (polymer) hardcoat layer and the second (polymer) hardcoat layer also comprise a Shore D hardness of at least about 65, because it is held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01. Thus under the above claim interpretation Piroux expressly teaches the first polymer multi-layer film disposed between the first substrate and the first conductive layer (i.e. as organic layer 10, organic/inorganic layers 11, or additional transparent substrate, paragraphs [15-29, 31, 55-57, 75-79, 95-97], between S1 and 2 (TC1),  e.g. see Fig. 5, 1-4), wherein the first polymer multi-layer film comprises: 
a first hardcoat layer (i.e. as one of at least polymer layers 10  e.g. polysiloxane(s) and/or alternation of several organic and inorganic layers of 11 including polyacrylate, polyacetate, polyester for alternating organic layers, see paragraphs [95-97, 15-29, 55-57, 75-79]); an inorganic layer (i.e. as layer 11 as inorganic layer and/or inorganic layer(2) in multilayer 11, paragraphs [55-57, 75-79, 95-97]); and a second polymer layer (i.e. as another of polymer layers 10 e.g. polysiloxane(s) and/or other of the alternation of several organic and inorganic layers of 11 including polyacrylate,  polyester, see paragraphs [95-97, 55-57, 75-79]), and where the first hardcoat layer and the second hardcoat layer comprise a Shore D hardness of at least about 65 (i.e. due to claim interpretation noted above and since one polymer layer 10 is of  polysiloxane(s) and/or one and other of the alternation of several organic and inorganic layers of 11 include polymer layers of polyacrylate, polyester, see paragraphs [95-97, 55-57, 75-79], which read on first/second hardcoat layers that comprise acrylic polymer, a siloxane-based polymer, and polyester polymer, given that it is held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01). Therefore the cited prior art of Piroux in combination with Dobbertin teaches and renders obvious all limitations of claim 1, and Piroux teaches the limitations noted under issue (1). 
In response to Applicant's argument that the multilayer film recitations have additional benefits, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant also argues on page 11 of the Remarks that the cited prior art does not disclose stability of the electrically conductive layers, recited in claim 8, where it is recited that  (2) "the first electrically conductive layer is characterized by a change in sheet resistance of less than 20% after exposure to the electrochromic medium at an electrochromic medium temperature of 45 °C for 1000 hours, " since allegedly neither Piroux nor Dobbertin are concerned with the stability of sheet resistance for conductive coatings, or that sheet resistance is taught in the prior art references. The Examiner respectfully disagrees. With respect to this issue, as noted in the rejection above, the Piroux-Dobbertin combination teaches the invention as set forth above, and Piroux further teaches (see Figs. 1-9) that the first electrically conductive layer  (i.e. 2 (TC1), paragraphs [19, 60-64]) is characterized by a change in sheet resistance of less than 20% after exposure to the electrochromic medium at an electrochromic medium temperature of 45 °C for 1000 hours, i.e. because conductive layers are TCO 2 (TC1), with give  thickness and materials specifically, which are ITO, ITO. Or multilayer TCO/metal/TCO, or multiyear of NiCr/Metal/NiCr, where metal may be silver, gold, platinum, copper, see paragraphs [19, 60-64]. Specifically, it is noted regarding the above characteristics of first electrically conductive layer  2 TC1 due to its material composition and thickness it is held that  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01).  
Specifically, the above disclosed conductive layer structures and materials of TCO 2 (TC1), and materials specifically, which are ITO, ITO. Or multilayer TCO/metal/TCO, or multiyear of NiCr/Metal/NiCr,where metal may be silver, gold, platinum, copper, as noted in the Piroux reference, are also ones disclosed in instant application (see paragraph [47] of published application) as having ITO material and/or IMI structure/stack with e.g. Ag as middle metal layer. Hence the TCO 2 (TC1) of prior art has same properties as recited since “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 2112.01). Moreover, in response to applicant's argument under issue (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant may rely (i.e., specific layer materials, dimensions, specific treatments, pretreatments, additional structures or application methods of the conductive layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
No additional substantial arguments were recited in the Remarks after page 11. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872